Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/481,433, HEAD FOR A PROP, filed on 7/26/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the beam-receiving region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 1, “A formwork prop comprising a head according to claim 1” should be changed to ---A formwork prop comprising the head according to claim 1--- for clarification.
Claim 9, line 1, “A formwork system” should be changed to ---A formwork prop--- to be consisting with claim 8.
Claim 10, line 1, “A formwork system” should be changed to ---A formwork prop--- to be consisting with claim 8.

Claim 12, line 1, “A formwork system” should be changed to ---A formwork prop--- to be consisting with claim 8.

	Claims 2-12 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102 (a1) as being anticipated by WO publication # 2015/196264 to Nikolov.
	Nikolov teaches a head comprising a lower pin (11) for connecting to a prop (12) and a support base (3) having 4 projections arranged to form a rectangle defining a long side and short side.  The support base comprises two plates (4) perpendicular to the base.  The plates are being arranged in parallel with one another and in parallel with the long side.  Each plate having at least two receptacles (15).   Wherein each receptacle in each of the plates is aligned with another receptacle in the parallel . 

Allowable Subject Matter
Claims 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    1049
    1254
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 10,883,283 to Faresin
US Patent # 10,053,875 to Baron et al.
US Patent Application Publication # 2019/0010716 to Baron et al.
US Patent Application Publication # 2019/0277044 to Faresin
WO 2017/093233 to H?Berle

EP 3,202,998 to Ulma
CA 2988166 to Faresin
The cited references above teach a support for mounting the beam on the prop. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner




/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/25/21